DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 9-10, 12-13, 15, 17, 19-20, 24, 27-30, 34, 38, 45, and 49-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,610,089 (hereinafter reference patent 1) and further in view of Wampler et al. (WO 03/082075 A2 – hereinafter Wampler).

Current Application
Reference Patent 1
1. (Currently Amended) A wireless imaging system comprising: 
a head unit comprising: a head unit electrical connector; a head unit case having an external surface defining an external cavity configured to receive a battery, an internal surface defining an internal cavity, a first aperture, and a second aperture; an image sensor disposed within the internal cavity and configured to detect an image transmitted into the head unit through the second aperture; a wireless transceiver and central processing unit, each disposed within the internal cavity of the head unit; a user-input component 













































2. (Currently Amended) The wireless medical imaging system according to claim 1, wherein: the integrated light source comprises a solid state light source that can produce continuous spectrum light; and/or output of the integrated light source has a spectral bandwidth that is nominally 480 nm to 775 nm.

3. (Currently Amended) The wireless medical imaging system according to claim 51, wherein the emissive radiation source operates in a range of 400 nm to 480 nm. 

7. (Currently Amended) The wireless medical imaging system according to claim 51, wherein the output filter eliminates an emission from the emissive radiation source that has not been converted by the volumetric spectrum converter as well as optionally further conditioning the emitted light emissions having the second spectrum.

9. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the integrated light source is configured to provide illumination to an area of interest by connection of the light cable connector to a medical imaging scope, such that the light is transmitted from the integrated light source, into the medical imaging scope, to the area of interest.









10. (Currently Amended) The wireless medical imaging system according to claim 9, wherein the light cable connector further comprises a protective housing, the protective housing surrounds the integrated light source and has an opening, and the integrated light source is 

12. (Currently Amended) The wireless medical imaging system according to claim 10, wherein the connector further comprises an adaptor coupling the connector to the medical imaging scope, the adaptor being built into the protective housing.

13. (Currently Amended) The wireless medical imaging system according to claim 11 claim 12, wherein the adaptor is further configured to allow rotation of the adaptor and the light cable connector with respect to the medical imaging scope while the light cable connector is connected to the medical imaging scope.

15. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the light cable connector does not comprise a fiber optic cable.

17. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the wireless transceiver of the head unit is configured to transmit and receive image sensor data and command and control signals, both to and from a wireless transceiver of a remote receiver unit.

19. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the wireless transceiver of the head unit may use the ultra-wideband (UWB) communication modality.

20. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the wireless transceiver of the head unit is configured to transmit data from the image sensor and command and control signals to an external system for management of medical imaging systems without need for reprogramming or redesign.

24. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the second aperture comprises a second aperture 

27. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the head unit does not comprise a heat sink within the internal cavity of the head unit. 

28. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the head unit further comprises a window, the window being disposed within the second aperture and configured to allow the image to pass therethrough.

29. (Currently Amended) The wireless medical imaging system according to claim 1; wherein the wireless medical imaging system further comprising: comprises an external battery that is disposed in the external cavity and that provides configured to provide power to one or more of the integrated light source, the image sensor, the wireless transceiver, and the central processing unit.

30. (Currently Amended) The wireless medical imaging system according to claim 29, wherein the external battery is a removable rechargeable battery. 

34. (Currently Amended) The wireless medical imaging system according to claim 29, wherein the external battery is a non-removable rechargeable battery. 

38. (Currently Amended) The wireless medical imaging system according to claim 1; wherein the wireless medical imaging system further comprising: comprises a remote receiver unit, the remote receiver unit comprising having: (1) a receiver unit case; (ii) a wireless transceiver; (iii) a central processing unit; and (iv) a communications interface,; and further wherein the receiver unit case has an internal cavity that contains the wireless transceiver of the remote receiver unit, the central processing unit of the remote receiver unit, and the communications interface. 



49. (New) The wireless imaging system according to claim 1, wherein the connector includes a first end coupled to the head unit and a second end coupled to a medical imaging scope, the second end including the integrated light source.

50. (New) A wireless imaging system comprising: a head unit comprising: a head unit case having an external surface, an internal surface defining an internal cavity, a first aperture, and a second aperture; a head unit electrical connector coupled to the first aperture; an image sensor disposed within the internal cavity and configured to detect an image transmitted into the head unit through the second aperture; a wireless transceiver and central processing unit, each disposed within the internal cavity of the head unit; a user-input component disposed on the external surface; and a connector having a first end coupled to the head unit and a second end coupled to an imaging scope, the connector comprising: an electrical coupler disposed at the first end of the connector, the electrical coupler operatively coupled to the head unit electrical connector through the first aperture; a power line coupled to the electrical coupler, the power line disposed between the first end and the second end; and an integrated light source disposed at the second end of the connector, wherein the electrical coupler, the power line, and the integrated light source are operatively connected in series and the integrated light source comprises: an emissive radiation source having a first spectrum; an optical element located to direct emissions from the emissive radiation source; a volumetric spectrum converter located to convert emissions directed from the 

51. (New) The wireless imaging system according to claim 1, wherein the electrical coupler, the power line, and the integrated light source are operatively connected in series and the integrated light source comprises: an emissive radiation source having a first spectrum; an optical element located to direct emissions from the emissive radiation source; a volumetric spectrum converter located to convert emissions directed from the emissive radiation source to emissions having a second spectrum different from the first spectrum; an output filter; and an optical reflector located to reflect the volumetric spectrum converter emissions towards the output filter, the integrated light source being configured to transmit light from the connector through the output filter. 


a head unit having a first aperture and a second aperture; a imaging scope coupled to the second aperture of the head unit; a light cable having a first end and second end, the first end being coupled to the first aperture of the head unit and the second end being coupled to the imaging scope, the light cable comprising: a light cable electrical connector disposed on the first end of the light cable, the light cable electrical connector coupling the light cable to the first aperture of the head unit; a power cable disposed within the light 

Claim 1 of reference patent 1 does not recite “a head unit electrical connector; a head unit case having an external surface defining an external cavity configured to receive a battery, an internal surface defining an internal cavity, a first aperture, and a second aperture; an image sensor disposed within the internal cavity and configured to detect an image transmitted into the head unit through the second aperture; a wireless transceiver and central processing unit, each disposed within the internal cavity of the head unit; a user-input component disposed on the external surface.”

Wampler discloses a head unit electrical connector; a head unit case having an external surface defining an external cavity configured to receive a battery, an internal surface defining an internal cavity, a first aperture, and a second aperture; an image sensor disposed within the internal cavity and configured to detect an image transmitted into the head unit through the second aperture; a wireless transceiver and central processing unit, each disposed within the internal cavity of the head unit; a user-input component disposed on the external surface (see detailed discussion of Wampler in 35 USC § 103 below).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wampler into the system recited in claim 1 of reference patent 1 above to optimally lay out the components of the system within a housing with a battery to conveniently power the system and providing the user with a user interface to control the operation of the system.

2. The wireless imaging system according to claim 1, wherein: the integrated light source comprises a solid state light source configured to produce continuous spectrum light; and/or the second spectrum of radiation has a spectral bandwidth that is nominally 480 nm to 775 nm.


3. The wireless imaging system according to claim 1, wherein the first spectrum of radiation is between 400 nm to 480 nm.



See claims 15-16 of reference patent 1 below.







Regarding claim 9, Wampler also discloses the integrated light source is configured to provide illumination to an area of interest by connection of the light cable connector to a medical imaging scope, such that the light is transmitted from the integrated light source, into the medical imaging scope, to the area of interest (Fig. 9; page 5, line 20 – page 6, line 17). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Wampler to apply the system to medical applications by illuminating and capturing images of subject to be examined during a medical examination for diagnosis.


4. The wireless imaging system according to claim 1, wherein the light cable further comprises a protective housing, the protective housing surrounds the integrated light source and includes an opening, and the integrated light source is 

5. The wireless imaging system according to claim 1, wherein the light cable further comprises an adaptor coupling the light cable to the imaging scope, the adaptor being built into the protective housing.


6. The wireless imaging system according to claim 5, wherein the adaptor is rotatably coupled to the imaging scope to allow rotation of the adaptor and the light cable with respect to the imaging scope while the light cable is connected to the imaging scope.


7. The wireless imaging system according to claim 1, wherein the light cable does not comprise a fiber optic cable.


8. The wireless imaging system according to claim 1, wherein the head unit includes a wireless transceiver configured to transmit and receive image sensor data and command and control signals, both to and from a wireless transceiver of a remote receiver unit.

9. The wireless imaging system according to claim 8, wherein the wireless transceiver of the head unit uses the ultra-wideband (UWB) communication modality.

10. The wireless imaging system according to claim 8, wherein the wireless transceiver of the head unit is configured to transmit data from the image sensor and command and control signals to an external system for management of imaging systems without need for reprogramming or redesign.


11. The wireless imaging system according to claim 1, wherein the second aperture comprises a second aperture connector configured to couple the imaging scope to the head unit.



See claim 18 of reference patent 1 below.




12. The wireless imaging system according to claim 1, wherein the head unit further comprises a window, the window being disposed within the second aperture and configured to allow an image to pass therethrough.


See claim 19 of reference patent 1 below.









See claim 20 of reference patent 1 below.




See claim 21 of reference patent 1 below.




13. The wireless imaging system according to claim 1, wherein the wireless imaging system further comprises a remote receiver unit, the remote receiver unit comprising: (i) a receiver unit case; (ii) a wireless transceiver; (iii) a central processing unit; and (iv) a communications interface; and further wherein the receiver unit case has an internal cavity that contains the wireless transceiver of the remote receiver unit, the central processing unit of the remote receiver unit, and the communications interface.


See claim 22 of reference patent 1 below.











See claim 17 of reference patent 1 below.





See claim 1 of reference patent 1 above in view of claims 15 and 16 of reference patent 1 below.

15. The wireless imaging system according to claim 1, wherein the integrated light source includes an optical reflector and a filter, the reflector being located to reflect the second spectrum of radiation towards the filter.

16. The wireless imaging system according to claim 15, wherein the filter is configured to eliminate an emission from the emissive radiation source that has not been converted by the converter as well as optionally further conditioning the second spectrum of radiation.























Claim 51 is rejected for the same reason as discussed in claim 50 above.

















17. The wireless imaging system according to claim 1, wherein the head unit comprises: a head unit case having an external surface defining an external cavity and an internal surface defining an internal cavity, the external surface having the first aperture and the second aperture; a central processing unit disposed within the internal cavity; a user-input component is disposed on the external surface; a head unit electrical connector configured to operatively connect with the light cable electrical connector through the first aperture; and an image sensor configured to detect an image transmitted into the head unit through the second aperture.


18. The wireless imaging system according to claim 17, wherein the head unit does not comprise a heat sink within the internal cavity of the head unit case.



20. The wireless imaging system according to claim 19, wherein the external battery is a removable rechargeable battery.

21. The wireless imaging system according to claim 19, wherein the external battery is a non-removable rechargeable battery.

22. The wireless imaging system according to claim 17, wherein the head unit comprises an internal rechargeable battery and a battery management system, the internal rechargeable battery and the battery management system of the head unit allow the integrated light source, the image sensor, the wireless transceiver, and the central processing unit to switch to a lower power mode in order to conserve power.

23. The wireless imaging system according to claim 1, wherein the wireless imaging system is a wireless medical imaging system.

24. The wireless imaging system according to claim 1, wherein the imaging scope is a medical imaging scope.


Claims 1-3, 7, 9-10, 12-13, 15, 17, 19-20, 24, 27-30, 34, 38, 45, and 49-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,932,658 (hereinafter reference patent 2). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.


Reference Patent 2
1. (Currently Amended) A wireless imaging system comprising: 
a head unit comprising: a head unit electrical connector; a head unit case having an external surface defining an external cavity configured to receive a battery, an internal surface defining an internal cavity, a first aperture, and a second aperture; an image sensor disposed within the internal cavity and configured to detect an image transmitted into the head unit through the second aperture; a wireless transceiver and central processing unit, each disposed within the internal cavity of the head unit; a user-input component disposed on the external surface; and a connector coupled to the head unit, the connector comprising: an electrical coupler operatively coupled to the head unit electrical connector through the first aperture; a power line; and an integrated light source. 




















2. (Currently Amended) The wireless medical imaging system according to claim 1, wherein: the integrated light source comprises a solid state light source that can produce continuous spectrum light; and/or output of the integrated light source has a spectral bandwidth that is nominally 480 nm to 775 nm.


7. (Currently Amended) The wireless medical imaging system according to claim 51, wherein the output filter eliminates an emission from the emissive radiation source that has not been converted by the volumetric spectrum converter as well as optionally further conditioning the emitted light emissions having the second spectrum.

9. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the integrated light source is configured to provide illumination to an area of interest by connection of the light cable connector to a medical imaging scope, such that the light is transmitted from the integrated light source, into the medical imaging scope, to the area of interest.

10. (Currently Amended) The wireless medical imaging system according to claim 9, wherein the light cable connector further comprises a protective housing, the protective housing surrounds the integrated light source and has an opening, and the integrated light source is configured to transmit light from the light cable through the opening.

12. (Currently Amended) The wireless medical imaging system according to claim 10, wherein the connector further comprises an adaptor coupling the connector to the medical imaging scope, the adaptor being built into the protective housing.

13. (Currently Amended) The wireless medical imaging system according to claim 11 claim 12, wherein the adaptor is further configured to allow rotation of the adaptor and the light cable connector with respect to the medical imaging scope while the light cable connector is connected to the medical imaging scope.



17. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the wireless transceiver of the head unit is configured to transmit and receive image sensor data and command and control signals, both to and from a wireless transceiver of a remote receiver unit.



19. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the wireless transceiver of the head unit may use the ultra-wideband (UWB) communication modality.

20. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the wireless transceiver of the head unit is configured to transmit data from the image sensor and command and control signals to an external system for management of medical imaging systems without need for reprogramming or redesign.

24. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the second aperture comprises a second aperture connector configured for connection of a medical imaging scope to the head unit case.

27. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the head unit does not comprise a heat sink within the internal cavity of the head unit. 

28. (Currently Amended) The wireless medical imaging system according to claim 1, wherein the head unit further comprises a window, the window being disposed within the second aperture and configured to allow the image to pass therethrough.

29. (Currently Amended) The wireless medical imaging system according to claim 1; wherein the 

30. (Currently Amended) The wireless medical imaging system according to claim 29, wherein the external battery is a removable rechargeable battery. 

34. (Currently Amended) The wireless medical imaging system according to claim 29, wherein the external battery is a non-removable rechargeable battery. 

38. (Currently Amended) The wireless medical imaging system according to claim 1; wherein the wireless medical imaging system further comprising: comprises a remote receiver unit, the remote receiver unit comprising having: (1) a receiver unit case; (ii) a wireless transceiver; (iii) a central processing unit; and (iv) a communications interface,; and further wherein the receiver unit case has an internal cavity that contains the wireless transceiver of the remote receiver unit, the central processing unit of the remote receiver unit, and the communications interface. 

45. (Currently Amended) The wireless medical imaging system according to claim [[44]] 1, wherein the head unit comprises an internal rechargeable battery and [[the]] a battery management system, the internal rechargeable battery and the battery management system of the head unit allow the integrated light source, the image sensor, the wireless transceiver, and the central processing unit to switch to a lower power mode in order to conserve power. 

49. (New) The wireless imaging system according to claim 1, wherein the connector includes a first end coupled to the head unit and a second end coupled to a medical imaging scope, the second end including the integrated light source.



51. (New) The wireless imaging system according to claim 1, wherein the electrical coupler, the power line, and the integrated light source are operatively connected in series and the integrated light source comprises: an emissive radiation source having a first spectrum; an optical element located to direct emissions from the emissive radiation source; a volumetric spectrum converter located to convert emissions directed from the emissive radiation source to emissions having a 


2. The wireless medical imaging system according to claim 1, wherein: the integrated light source comprises a solid state light source that can produce continuous spectrum light; and/or output of the integrated light source has a spectral bandwidth that is nominally 480 nm to 775 nm.




4. The wireless medical imaging system according to claim 1, wherein the filter eliminates an emission from the emissive radiation source that has not been converted by the converter as well as optionally further conditioning the emitted light.




5. The wireless medical imaging system according to claim 1, wherein the integrated light source is configured to provide illumination to an area of interest by connection of the light cable to a medical imaging scope, such that the light is transmitted from the integrated light source, into the medical imaging scope, to the area of interest.


6. The wireless medical imaging system according to claim 5, wherein the light cable further comprises a protective housing, the protective housing surrounds the integrated light source and has an opening, and the integrated light source is configured to transmit light from the light cable through the opening.


7. The wireless medical imaging system according to claim 1, wherein the light cable further comprises an adaptor coupling the light cable to the imaging scope, the adaptor being built into the protective housing.


8. The wireless medical imaging system according to claim 7, wherein the adaptor is further configured to allow rotation of the adaptor and the light cable with respect to the medical imaging scope while the light cable is connected to the medical imaging scope.







10. The wireless medical imaging system according to claim 1, wherein the wireless transceiver of the head unit is configured to transmit and receive image sensor data and command and control signals, both to and from a wireless transceiver of a remote receiver unit.


11. The wireless medical imaging system according to claim 1, wherein the wireless transceiver of the head unit may use the ultra-wideband (UWB) communication modality.

12. The wireless medical imaging system according to claim 1, wherein the wireless transceiver of the head unit is configured to transmit data from the image sensor and command and control signals to an external system for management of medical imaging systems without need for reprogramming or redesign.

13. The wireless medical imaging system according to claim 1, wherein the second aperture comprises a second aperture connector configured for connection of a medical imaging scope to the head unit case.

14. The wireless medical imaging system according to claim 1, wherein the head unit does not comprise a heat sink within the internal cavity of the head unit.

15. The wireless medical imaging system according to claim 1, wherein the head unit further comprises a window, the window being disposed within the second aperture and configured to allow the image to pass therethrough.


16. The wireless medical imaging system according to claim 1, wherein the wireless medical 


17. The wireless medical imaging system according to claim 16, wherein the external battery is a removable rechargeable battery.


18. The wireless medical imaging system according to claim 16, wherein the external battery is a non-removable rechargeable battery.


19. The wireless medical imaging system according to claim 1, wherein the wireless medical imaging system further comprises a remote receiver unit, the remote receiver unit comprising: (i) a receiver unit case; (ii) a wireless transceiver; (iii) a central processing unit; and (iv) a communications interface; and further wherein the receiver unit case has an internal cavity that contains the wireless transceiver of the remote receiver unit, the central processing unit of the remote receiver unit, and the communications interface.

20. The wireless medical imaging system according to claim 1, wherein the head unit comprises an internal rechargeable battery and a battery management system, the internal rechargeable battery and the battery management system of the head unit allow the integrated light source, the image sensor, the wireless transceiver, and the central processing unit to switch to a lower power mode in order to conserve power.

See claim 1 of reference patent 2 above. 


See claim 1 of reference patent 2 above.


















See claim 1 of reference patent 2 above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the word "may" renders the claim indefinite because it is unclear whether the limitation(s) following the word, i.e. “use ultra-wideband (UWB) communication modality” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 12, 15, 24, 27-29, 38, 45, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wampler et al. (WO 03/082075 A2 – hereinafter Wampler).
Regarding claim 1, Wampler discloses a wireless imaging system, in a first embodiment, comprising: a head unit comprising: a head unit electrical connector (Fig. 9; page 9, lines 14-20 – a head unit electrical connector connects the camera unit 222 to the endoscope 221 at its proximal end); a head unit case having an external surface (Fig. 9 – external surface of camera unit 222), an internal surface defining an internal cavity (Fig. 10; page 9, lines 21-30), a first aperture (Fig. 10; page 9, lines 14-20 – first aperture to run power to light power cord 226 to pass power to the light unit 224), and a second aperture (Fig. 9; page 9, lines 14-20 – an aperture at its proximal end); an image sensor disposed within the internal cavity and configured to detect an image transmitted into the head unit through the second aperture (Fig. 3; Fig. 9; page 9, lines 14-25 – an image sensor to detect an image transmitted by the endoscope to the head unit via the optics run through the aperture at camera unit’s proximal end); a wireless transceiver and central processing unit, each disposed within the internal cavity of the head unit (Fig. 10; page 9, lines 21-27 – a transmission means and a control circuit within the internal cavity); and a connector coupled to the head unit (Fig. 9 – light unit 224 and power cord 226), the connector comprising: an electrical coupler operatively coupled to the head unit electrical connector through the first aperture (Fig. 9 – an electrical coupler coupled to the camera unit 222 via power cord 226 through the first aperture as shown in Fig. 10); a power line (Fig. 9 – power cord 226); and an integrated light source (Fig. 9; Figs. 11-12 – light unit 224).
In the first embodiment above, Wampler does not disclose the external surface defining an external cavity configured to receive a battery; and a user-input component disposed on the external surface.
In a second embodiment, Wampler discloses an external surface defining an external cavity configured to receive a battery (Fig. 7; Fig. 8 – a battery plugged into the camera unit via an external cavity on the external surface of the camera unit); and a user-input component disposed on the external surface (Fig. 6; Fig. 8 – a control switch disposed on the external surface of the camera unit).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wampler in the second embodiment into the system in the first embodiment to facilitate installation and replacement of batteries, and to provide the user with control interface to operate the system conveniently. 
Regarding claim 2, Wampler also discloses the integrated light source comprises a solid state light source that can produce continuous spectrum light; and/or output of the integrated light source has a spectral bandwidth that is nominally 480 nm to 775 nm (page 6, lines 1-9 – either white light, i.e. continuous spectrum light, or blue light, which is light within the wavelength range of 400-480 nm). 
Regarding claim 9, Wampler also discloses the integrated light source is configured to provide illumination to an area of interest by connection of the light cable connector to a medical imaging scope, such that the light is transmitted from the (Fig. 9; page 5, line 20 – page 6, line 17).
Regarding claim 10, Wampler also discloses the connector further comprises a protective housing, the protective housing surrounds the integrated light source and has an opening, and the integrated light source is configured to transmit light from the light cable through the opening (Fig. 9 – the connector comprising a protective housing of the light unit 224 surrounding the light source and has an opening through which light is transmitted from the light cable as shown in Figs. 11-12).
Regarding claim 12, Wampler also discloses the connector further comprises an adaptor coupling the connector to the medical imaging scope, the adaptor being built into the protective housing (Fig. 9 – an adaptor built into the protective housing 224 coupling the connector the an endoscope at element 13).
Regarding claim 15, Wampler also discloses the connector does not comprise a fiber optic cable (page 6, lines 18-23 – the connector a light source power cord, an integrated light source, and a light guide, in case the light guide is made of a molded plastic such as polycarbonate or grass, the connector does not comprise a fiber optic cable).
Regarding claim 24, Wampler also discloses the second aperture comprises a second aperture connector configured for connection of a medical imaging scope to the head unit case (Fig. 3; Fig. 9; page 9, lines 14-25 – a connecter at the second aperture to connect the endoscope to the camera unit).
Regarding claim 27, Wampler also discloses the head unit does not comprise a heat sink within the internal cavity of the head unit (Fig. 10; page 9, lines 21-30).
(Fig. 3; Fig. 9; page 9, lines 14-25 – the opening at the proximal end of the camera unit).
Regarding claim 29, Wampler also discloses an external battery disposed in the external cavity and configured to provide power to one or more of the integrated light source, the image sensor, the wireless transceiver, and the central processing unit (Fig. 7; Fig. 8; page 9, lines 5-20).
Regarding claim 38, Wampler also discloses a remote receiver unit comprising (ii) a wireless transceiver (page 9, lines 1-4).
However, Wampler does not disclose the remote receiver unit comprising having: (1) a receiver unit case; (iii) a central processing unit; and (iv) a communications interface,; and further wherein the receiver unit case has an internal cavity that contains the wireless transceiver of the remote receiver unit, the central processing unit of the remote receiver unit, and the communications interface.
Official Notice is taken a personal computer functioning as a remote receiver unit comprising having: (i) a receiver unit case; (iii) a central processing unit; and (iv) a communications interface,; and further wherein the receiver unit case has an internal cavity that contains the wireless transceiver of the remote receiver unit, the central processing unit of the remote receiver unit, and the communications interface is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a computer as a remote receiver 
Regarding claim 45, see the teachings of Wampler as discussed in claim 1 above. However, Wampler does not disclose the head unit comprises an internal rechargeable battery and a battery management system, the internal rechargeable battery and the battery management system of the head unit to allow the integrated light source, the image sensor, the wireless transceiver, and the central processing unit to switch to a lower power mode in order to conserve power.
Official Notice is taken that mobile electronic units comprise an internal rechargeable battery and a battery management system, the internal rechargeable battery and the battery management system of the unit allow their components to switch to a lower power mode in order to conserve power are well known in the art, e.g. mobile phones, laptops etc.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate an internal rechargeable battery and a battery management system, the internal rechargeable battery and the battery management system of the unit to allow their components to switch to a lower power mode in order to conserve power as well known in the art into the system of Wampler to 
Regarding claim 49, Wampler also discloses the connector includes a first end coupled to the head unit and a second end coupled to a medical imaging scope, the second end including the integrated light source (Fig. 9 – first end coupled to the camera unit 222, and the second end coupled to an endoscope 11 at element 13, the second end including the integrated light source 224).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wampler as applied to claims 1-2, 9-10, 12, 15, 24, 27-29, 38, 45, and 49 above, and further in view of Levy et al. (US 2013/0150671 A1 – hereinafter Levy).
Regarding claim 13, see the teachings of Wampler as discussed in claim 12 above. However, Wampler does not disclose the adaptor is further configured to allow rotation of the adaptor and the connector with respect to the medical imaging scope while the connector is connected to the medical imaging scope.
Levy discloses an adaptor is configured to allow rotation of the adaptor and a connector with respect to a medical imaging scope while the connector is connected to the medical imaging scope (Fig. 5; [0059]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Levy into the system taught by Wampler to prevent the endoscope and the connector from torsion and twist when the endoscope is rotated during operation, while providing uninterrupted supply of light to the endoscope.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wampler as applied to claims 1-2, 9-10, 12, 15, 24, 27-29, 38, 45, and 49 above, and further in view of Rajan et al. (US 2015/0296111 A1 – hereinafter Rajan).
Regarding claim 17, see the teachings of Wampler as discussed in claim 1 above. Wampler also discloses the wireless transceiver of a head unit is configured to transmit image sensor data to a wireless transceiver of a remote receiver unit (page 9, lines 1-3).
However, Wampler does not disclose the wireless transceiver of the head unit is configured to receive command and control signals, from a wireless transceiver of a remote receiver unit.
Rajan discloses a wireless transceiver of a head unit is configured to receive command and control signals, from a wireless transceiver of a remote receiver unit ([0043]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rajan into the system taught by Wampler to allow an operator to control the camera within the head unit during operation of the system. With the incorporated feature from Rajan, the system of Wampler would have the wireless transceiver of the head unit is configured to transmit and receive image sensor data and command and control signals, both to and from a wireless transceiver of a remote receiver unit as claimed.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wampler as applied to claims 1-2, 9-10, 12, 15, 24, 27-29, 38, 45, and 49 above, and further in view of Boesen (US 2017/0111723 A1 – hereinafter Boesen).

Boesen discloses a wireless transceiver of the a head unit may use the ultra-wideband (UWB) communication modality ([0043]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Boesen into the system taught by Wampler to take advantage of using existing a wireless communication protocol in order to reduce development cost.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wampler as applied to claims 1-2, 9-10, 12, 15, 24, 27-29, 38, 45, and 49 above, and further in view of Rosenberg et al. (WO 2014122655  A1 – hereinafter Rosenberg).
Regarding claim 20, see the teachings of Wampler as discussed in claim 1 above. Wampler also discloses the wireless transceiver of a head unit is configured to transmit data from the image sensor data to an external system for management of medical imaging systems without need for reprogramming or redesign (page 9, lines 1-3).
However, Wampler does not disclose the wireless transceiver of the head unit is configured to transmit command and control signals to the external system for management of medical imaging systems without need for reprogramming or redesign. 
Rosenberg discloses a wireless transceiver of a head unit is configured to transmit command and control signals, from a wireless transceiver of a remote receiver unit without need for reprogramming or redesign (page 2, line 18 – page 3, line 9 – transmitting messages to receiver external to an in-vivo device, associated with a command-invoking movement e.g. movement due to contraction of small bowel, movement due to contraction of colon, movement due to contraction of stomach and movement due to intestine constipation, and an interference movement e.g. movement due to human body gestures, movement due to human walking/running, movement due to respiration, movement due to coughing, movement due to finger tapping and movement due to heart beating, of objects etc., to enable conditional execution of related commands).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rosenberg into the system taught by Wampler to allow conditional control of the camera based upon camera’s environment.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wampler as applied to claims 1-2, 9-10, 12, 15, 24, 27-29, 38, 45, and 49 above, and further in view of Adair et al. (US 2017/0302874 A1 – hereinafter Adair).
Regarding claim 30, see the teachings of Wampler as discussed in claim 29 above. However, Wampler does not disclose the external battery is a removable rechargeable battery.
Adair discloses an external battery is a removable rechargeable battery ([0044]; [0091]; Fig. 8a).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Adair into the .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wampler as applied to claims 1-2, 9-10, 12, 15, 24, 27-29, 38, 45, and 49 above, and further in view of Randall et al. (US 2008/0194964 A1 – hereinafter Randall).
Regarding claim 34, see the teachings of Wampler as discussed in claim 29 above. However, Wampler does not disclose the external battery is a non-removable rechargeable battery.
Randall discloses an external battery is a non-removable rechargeable battery ([0162]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Randall into the system taught by Wampler to prevent the battery connector from being loose after a long time of usage.
Claims 3, 7, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Wampler as applied to claims 1-2, 9-10, 12, 15, 24, 27-29, 38, 45, and 49 above, and further in view of Kim et al. (US 2017/0370555 A1 – hereinafter Kim) and Van Bommel (US 2016/0076736 A1 – hereinafter Van Bommel).
Regarding claim 50, Wampler discloses, in a first embodiment, a wireless imaging system comprising: a head unit comprising: a head unit case having an external surface (Fig. 9 – external surface of camera unit 222), an internal surface defining an internal cavity (Fig. 10; page 9, lines 21-30), a first aperture (Fig. 10; page 9, lines 14-20 – first aperture to run power to light power cord 226 to pass power to the light unit 224), and a second aperture (Fig. 9; page 9, lines 14-20 – an aperture at its proximal end); a head unit electrical connector coupled to the first aperture (Fig. 9; page 9, lines 14-20 – a head unit electrical connector connects the camera unit 222 to the endoscope 221 at its proximal end); an image sensor disposed within the internal cavity and configured to detect an image transmitted into the head unit through the second aperture (Fig. 3; Fig. 9; page 9, lines 14-25 – an image sensor to detect an image transmitted by the endoscope to the head unit via the optics run through the aperture at camera unit’s proximal end); a wireless transceiver and central processing unit, each disposed within the internal cavity of the head unit (Fig. 10; page 9, lines 21-27 – a transmission means and a control circuit within the internal cavity); and a connector having a first end coupled to the head unit and a second end coupled to an imaging scope (Fig. 9 – light unit 224 and power cord 226), the connector comprising: an electrical coupler disposed at the first end of the connector, the electrical coupler operatively coupled to the head unit electrical connector through the first aperture (Fig. 9 – an electrical coupler coupled to the camera unit 222 via power cord 226 through the first aperture as shown in Fig. 10); a power line coupled to the electrical coupler, the power line disposed between the first end and the second end (Fig. 9 – power cord 226); and an integrated light source disposed at the second end of the connector (Fig. 9; Figs. 11-12 – light unit 224), wherein the electrical coupler, the power line, and the integrated light source are operatively connected in series (Fig. 9 – the electrical coupler connected to power line 226, then connected to the integrated light source within unit 224) and the integrated light source comprises: an emissive radiation source having a first spectrum (page 6, lines 1-9 – spectrum of blue light); an optical element located to direct emissions from the emissive radiation source (Figs. 11-12, element 246).
However, in the first embodiment, Wampler does not disclose a user-input component disposed on the external surface; a volumetric spectrum converter located to convert emissions directed from the emissive radiation source to emissions having a second spectrum different from the first spectrum; an output filter; and an optical reflector, located to reflect the volumetric spectrum converter emissions towards the output filter, the integrated light source being configured to transmit light through the output filter.
In a second embodiment, Wampler discloses a a user-input component disposed on the external surface (Fig. 6; Fig. 8 – a control switch disposed on the external surface of the camera unit).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wampler in the second embodiment into the system in the first embodiment to provide the user with control interface to operate the system conveniently. 
However, Wampler does not disclose a volumetric spectrum converter located to convert emissions directed from the emissive radiation source to emissions having a second spectrum different from the first spectrum; an output filter; and an optical reflector, located to reflect the volumetric spectrum converter emissions towards the output filter, the integrated light source being configured to transmit light through the output filter.
([0028]); an output ([0029]; Fig. 1 – opening 30a); and an optical reflector, located to reflect the volumetric spectrum converter emissions towards the output, the integrated light source being configured to transmit light through the output (Fig. 1; Fig. 4a; Fig. 4b; [0049] – side surface 30b).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kim into the system taught by Wampler to provide wideband light spectrum at the output in order to accommodate wide range of lighting conditions needed for various application.
Wampler and Kim do not disclose an output filter at the output.
Van Bommel discloses an output filter at a lighting output (Fig. 7a; [0073]-[0074] – a specific wavelength filter 707).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the output filter of Van Bommel into the output of the system taught by Wampler and Kim to select light of a specific wavelength for a specific application. One skilled in the art would have recognized with the incorporated feature, the proposed system would have had the limitations as claimed.
Claim 51 is rejected for the same reason as discussed in claim 50 above.
Regarding claim 3, Wampler also discloses the emissive radiation source operates in a range of 400 nm to 480 nm (page 6, lines 1-9 – the emissive radiation source as blue light, which is light within the wavelength range of 400-480 nm).
([0059]; [0074]). The motivation for incorporating the teachings of Van Bommel into the system of Wampler and Kim has been discussed in claim 51 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HUNG Q DANG/Primary Examiner, Art Unit 2484